Slip Op. 01-90

 UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
AMERICAN SILICON TECHNOLOGIES, :
ELKEM METALS COMPANY, GLOBE :
METALLURGICAL, INC. and SKW         :
METALS & ALLOYS, INC.,              :
                                     :
            Plaintiffs,             :
                                     :
      v.                             :             Before: MUSGRAVE, JUDGE
                                     :
UNITED STATES                        :             Court No. 94-09-00555
                                     :
            Defendant,               :
                                     :
      and                            :
                                     :
ELETROSILEX BELO HORIZONTE,          :
                                     :
            Defendant-Intervenor.   :
____________________________________:


                                        JUDGMENT

         Upon review of Silicon Metal From Brazil; Final Results of Redetermination Pursuant to
Court Remand (Mar. 12, 2001) (“Remand Results”) issued by the United States Department of
Commerce, International Trade Administration, following the Court’s remand order in American
Silicon Technologies v. United States, 24 CIT __, 118 F. Supp. 2d 1329 (2000), in the absence of
comments by any party and upon finding that Commerce has complied with the Court’s instructions,
it is hereby

       ORDERED that the Remand Results are affirmed in their entirety; and it is further

       ORDERED that all issues having been decided, this action is concluded.



                                         _________________________________
                                           R. KENTON MUSGRAVE, JUDGE

Dated: July 27, 2000
       New York, New York